DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 have been examined and are pending.

Allowable Subject Matter

Claim 7 is objected to as being dependent upon a rejected base claim, but
would be allowable if rewritten in independent form including all of the limitations of the
base claim and all intervening claims.
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. See line 1: comprises.
Claim Objections
Claims 1, 4, 6, 8, and 10 are objected to because of the following informalities:  
Claim 1, line 5: “if it is...” Intentional use language. Recommend to positively recite and use when.
Claim 1, line 7: “if it is...” Intentional use language. Recommend to positively recite and use when.
Claim 1, line 8: “...the administrator...” Antecedent basis due to first instance.
Claim 4, line 2: “if it is...” Intentional use language. Recommend to positively recite and use when.
Claim 4, line 3: “...if sufficient relation...” Intentional use language. Recommend to use a more definitive or specific term; sufficient term appears to be subjective and ambiguous.
Claim 6, line 3: “...of being malicious...” Intentional use language. Recommend to positively recite, delete, or substitute with is.
Claim 8, line 1: “if the...” Intentional use language. Recommend to positively recite and use when. 
Claim 10, line 6: “...adapted to determining...” Intentional use language. Recommend to positively recite, delete, or substitute with for.
Claim 10, line 9:  “...hardware suitable to...” Recommend to use a more definitive or specific term; sufficient term appears to be subjective and ambiguous.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al, hereinafter ("Banerjee"), US PG Publication (20100186088 A1), in view of, Lonstein et al hereinafter ("Lonstein"), US PG Publication (20180376185 A1), in view of, Rice US PG Publication (20190087889 A1)
Regarding claims 1 and 12, Banerjee teaches a method for defending against malicious profiles on the web, comprising the steps of: 
i) inspecting a profile to determine its relevance to a brand that it is desired to protect from malicious activity;  [Banerjee et al 20100186088 A1 ¶0042: brand-spoofing. ¶0054: identify rogue websites and pinpoint specific vulnerabilities or threats within modular architecture; first level modules use profiles of known rogue sites to classify a given website]
 iii) if it is determined that said profile is relevant, analyzing it to determine whether it is legitimate or malicious;  [Banerjee et al 20100186088 A1 [claim 1-iii 0093: system compares profile of website with typical website in diff classes; assesses health and pinpoints potential malicious and unauthorized modifications]¶]
 While Banerjee teaches said profile [See Banerjee et al 20100186088 A1, ¶0054: profile]; however Lonstein teaches ii) determining whether said profile is relevant to said brand;  [Lonstein, ¶0013: The processor will create virtual personas based upon the specific characteristics of each identified streamer based upon algorithmic creation protocols including but not limited to demographic, geographic, social, technical or other relevant factors. Once accepted the streamer will then automatically notify the system of each prospective Nano-pirate broadcast immediately and the system will automatically identify, monitor, document and analyze the broadcast for both legal, illegal and otherwise relevant information.]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of method of automated identification of phishing, phony, and malicious web sites of Banerjee before him or her by including the teachings of identifying, disrupting and monetizing the illegal sharing and viewing of digital and analog streaming content of Lonstein. The motivation/suggestion would have been obvious to try to modify the system of identifying rogue websites of Banerjee by adding the relevant factors of virtual personas as taught by Lonstein [Lonstein, ¶0013].
While the Banerjee teaches determined that the profile is malicious [Banerjee et al 20100186088 A1, ¶0099: profiles of malicious code]; however, the combination of Banerjee and Lonstein fail to explicitly teach but Rice teaches iv) if it is determined that the profile is malicious, assembling proof of its malicious activity and submitting same together with a takedown request to the administrator of the website where the profile was located. [Rice 20190087889, ¶¶0052, 0055 and 0057-0058: take-down notices from copyright owners to thwart would be thieves from accessing; with embedded watermarks or logos with take down materials and other content allegedly posted without authorization or consent]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of method of automated identification of phishing, phony, and malicious web sites of Banerjee before him or her by including the teachings of identifying, disrupting and monetizing the illegal sharing and viewing of digital and analog streaming content of Lonstein. The motivation/suggestion would have been obvious to try to modify the system of identifying rogue websites of Banerjee by adding the relevant factors of virtual personas as taught by Lonstein with the ability to use takedown notices [Lonstein, ¶0013].
Regarding claim 2, the combination of Banerjee, Lonstein, and Rice teach claim 1  as described above.
Banerjee teaches wherein inspecting comprises generating a list of items to be considered, which are used to make the determination as to the relevance of the profile.  [Banerjee et al 20100186088 A1 ¶0068: websites for considerations based on a detailed report that provides: a list of possible similar names or a list of registered or non-registered users]
 
Regarding claim 3, the combination of Banerjee, Lonstein, and Rice teach claim 1  as described above.
Banerjee teaches wherein the list of items includes items selected from names, sentences, terms, logos and other relevant images.  [Banerjee et al 20100186088 A1 ¶0084: includes keywords...images and other web-elements]
 
Regarding claim 4, the combination of Banerjee, Lonstein, and Rice teach claim 1  as described above.
Banerjee teaches wherein determining the relevance of the profile is performed by comparing the list of items thereof with a list of brand related items, and if sufficient relation is found between said lists, determining that the profile is relevant.  [Banerjee ¶0089: M8 web site name profile 212 module performs string comparisons; ¶0093: compare the profile of the website in question with typical profiles of websites in different classes and similarity of the two sites of specific profiles listed ]
 Regarding claim 5, the combination of Banerjee, Lonstein, and Rice teach claim 1  as described above.
Banerjee teaches wherein determining the relevance of the profile includes performing natural language analysis of sentences found in the profile.  [Banerjee, ¶0110: content module score process 500 analyzes the structure of the webpage 502; compares and discriminates based on a number of special characters, commas, exclamations and use of language constructs]
 
 Regarding claim 6, the combination of Banerjee, Lonstein, and Rice teach claim 1  as described above.
Banerjee teaches wherein the determination of the legitimacy of the profile is carried out by combining the probability of each of a plurality of parameters of the profile, of being malicious.  [Banerjee, ¶0091-0090: modules and types of profiles where partial answers or scores are developed from each module where decision logic module 204 combines; ¶0134  ;¶0153: tunable thresholds and parameters]
 
Regarding claim 7, the combination of Banerjee, Lonstein, and Rice teach claim 1  as described above.
Banerjee teaches wherein the parameters include but are not limited to the level of activity, the creation date, the level of engagement, the number of friends listed on the profile, the number of photographs uploaded to the profile, and the number of likes of a commercial page.  [Banerjee, ¶0085: registration date of web-site]
 
Regarding claim 8, the combination of Banerjee, Lonstein, and Rice teach claim 1  as described above.
Banerjee teaches wherein the profile is considered to be malicious if the combined probability exceeds a predetermined threshold.  [Banerjee, ¶0109: method 2 that include a mathematical function that uses computations for comparing ]
 
Regarding claim 9, the combination of Banerjee, Lonstein, and Rice teach claim 1  as described above.
 While Banerjee teaches said profile [See Banerjee et al 20100186088 A1, ¶0054: profile]; however Lonstein teaches wherein the profile to be inspected is located using a web crawler.  [Lonstein 20180376185 A1, ¶0067: identifying an untitled or private stream originating from a specific or particular location on a map by receiving notification of private streams by infiltrating the network. The ability of the system to detect through crawling]
  
Regarding claim 5, the combination of Banerjee, Lonstein, and Rice teach claim 1  as described above.
Banerjee teaches wherein determining the relevance of the profile includes performing natural language analysis of sentences found in the profile.  [Banerjee, ¶0110: content module score process 500 analyzes the structure of the webpage 502; compares and discriminates based on a number of special characters, commas, exclamations and use of language constructs]
 
 Regarding claim 6, the combination of Banerjee, Lonstein, and Rice teach claim 1  as described above.
Banerjee teaches wherein the determination of the legitimacy of the profile is carried out by combining the probability of each of a plurality of parameters of the profile, of being malicious.  [Banerjee, ¶0025 and 0028: system classifies and analyzes to determine if website is safe based on likelihood of compromise of user...Examiner interprets the cooperative classification of associated characteristics include those of undesirability, vulnerability to being hacked, and threat level ;¶0153: tunable thresholds and parameters]
 
Regarding claim 8, the combination of Banerjee, Lonstein, and Rice teach claim 1  as described above.
Banerjee teaches wherein the profile is considered to be malicious if the combined probability exceeds a predetermined threshold.  [Banerjee, ¶0081: each modeule Mi analyzes aspects; ¶0109: method 2 that include a mathematical function that uses computations for comparing characteristics of a suspicious web page with a predefined and tunable threshold. ]

 Regarding claim 9, the combination of Banerjee, Lonstein, and Rice teach claim 1  as described above.
While the Banerjee teaches determined that the profile is malicious [Banerjee et al 20100186088 A1, ¶0099: profiles of malicious code]; however, the combination of Banerjee and Rice wherein the profile to be inspected is located using a web crawler.  [Lonstein 20180376185 A1, ¶0067: identifying an untitled or private stream originating from a specific or particular location on a map by receiving notification of private streams by infiltrating the network. The ability of the system to detect through crawling]
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Banerjee and Rice before him or her by including the teachings of identifying, disrupting and monetizing the illegal sharing and viewing of digital and analog streaming content of Lonstein. The motivation/suggestion would have been obvious to try to modify the system of identifying rogue websites of Banerjee by adding the relevant factors of virtual personas as taught by Lonstein with the ability to use takedown notices [Lonstein, ¶0013].
Regarding claim 10, teaches Banerjee teaches a system for defending against malicious profiles on the web, comprising separately or integrated into one or more circuitry, 
2) circuitry for comparing data relative to a profile to a set of data relative to a brand; [See Banerjee ¶0023: protects the reputation of online businesses and assess the degree of similarity between websites]
3) logic circuitry for determining the relevance of the profile based on said comparison;  [See Banerjee et al 20100186088 A1 ¶0068:]
4) logic circuitry adapted to determining the legitimacy of a relevant profile;  [See Banerjee ¶0090-0091]
7) hardware suitable to operate each of the abovementioned circuitries.  [See Banerjee ¶0005: methods and circuits]
While Banerjee teaches said profile [See Banerjee et al 20100186088 A1, ¶0054: profile/web]; however Lonstein teaches 
1) circuitry for providing crawling of the web;  [Lonstein 20180376185 A1, ¶0067: ability of system to detect crawling]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of method of automated identification of phishing, phony, and malicious web sites of Banerjee before him or her by including the teachings of identifying, disrupting and monetizing the illegal sharing and viewing of digital and analog streaming content of Lonstein. The motivation/suggestion would have been obvious to try to modify the system of identifying rogue websites of Banerjee by adding the relevant factors of virtual personas as taught by Lonstein [Lonstein, ¶0013].
5) circuitry for assembling evidence of malicious activity of a profile;  [See Rice 20190087889, ¶¶0052, 0055 and 0057-0058] and
6) circuitry for operating software suitable to automatically fill-in takedown requests;  [Rice, ¶0014: method track unauthorized use through EXIF data making filing claims or takedown notices easier]
  While Banerjee teaches said profile [See Banerjee et al 20100186088 A1, ¶0054: profile]; however Lonstein teaches ii) determining whether said profile is relevant to said brand;  [Lonstein, ¶0013: The processor will create virtual personas based upon the specific characteristics of each identified streamer based upon algorithmic creation protocols including but not limited to demographic, geographic, social, technical or other relevant factors. Once accepted the streamer will then automatically notify the system of each prospective Nano-pirate broadcast immediately and the system will automatically identify, monitor, document and analyze the broadcast for both legal, illegal and otherwise relevant information.]
While the Banerjee teaches determined that the profile is malicious [Banerjee et al 20100186088 A1, ¶0099: profiles of malicious code]; however, the combination of Banerjee and Lonstein fail to explicitly teach but Rice teaches iv) if it is determined that the profile is malicious, assembling proof of its malicious activity and submitting same together with a takedown request to the administrator of the website where the profile was located. [Rice 20190087889, ¶¶0052, 0055 and 0057-0058: take-down notices from copyright owners to thwart would be thieves from accessing; with embedded watermarks or logos with take down materials and other content allegedly posted without authorization or consent]
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of method of automated identification of phishing, phony, and malicious web sites of Banerjee before him or her by including the teachings of identifying, disrupting and monetizing the illegal sharing and viewing of digital and analog streaming content of Lonstein. The motivation/suggestion would have been obvious to try to modify the system of identifying rogue websites of Banerjee by adding the relevant factors of virtual personas as taught by Lonstein with the ability to use takedown notices [Lonstein, ¶0013].
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Raleigh (20190261222A1) discloses Security, Fraud Detection, and Fraud Mitigation in Device-Assisted Services Systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH W TAYLOR whose telephone number is (571)270-0682. The examiner can normally be reached Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sakinah White Taylor/           Primary Examiner, Art Unit 2497